Title: To James Madison from Charles Gobert, 29 March 1814
From: Gobert, Charles
To: Madison, James


        
          Mr. President
          George-Town March 29th. 1814.
        
        On the 7th. of this month, I had the honor of Tendering to your Excellency, for public service, The Hydro-war-ship which I have invented for the efficient defence of our Bays & harbours, & which is precisely in the purview of the act passed by Congress for that express purpose on the 5th. of this month & for the execution of which they have appropriated 500,000 Drs.
        I would have been happy to have been admitted, since that time, to explain before your Excellency & the Honorable Secretary of the Navy, &

other judges, or before the Honorable Secretary of the navy only, the principle of my said Hydro-War-ship but I suppose pressure of business has prevented my being as yet called upon for that purpose.
        I Request that it may be done, as soon as it is convenient to your Excellency & to the Honorable Secretary of the navy.
        A line directed to me at the Post-office of George-town, will be immediately attended to. I have the honor to be with the highest sense of respect, of your Excellency, The most obedt. & most humble Servant
        
          Charles Gobert
          Civil-Engineer
          No. 78. Pearl-street, New-york,
          house of Lewis Ogden Esqr.
          my father in Law.
        
      